                           Case 18-12684-LSS            Doc 288       Filed 03/26/19        Page 1 of 3



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE

             In re                                                   §     Chapter 11
                                                                     §
             FAIRWAY ENERGY, LP, et al.,1                            §     Case No. 18-12684 (LSS)
                                                                     §
                             Debtors.                                §     (Jointly Administered)
                                                                     §
                                                                     §

                              NOTICE OF AGENDA OF MATTERS SCHEDULED
                            FOR HEARING ON MARCH 28, 2019 AT 11:00 A.M. (ET)


                          NO MATTERS ARE GOING FORWARD AND THIS HEARING
                          HAS BEEN CANCELED WITH THE COURT’S PERMISSION


         MATTER GOING FORWARD

         1.          Debtors’ Motion for Entry of Orders: (I) (A) Authorizing and Approving Bidding
                     Procedures in Connection with the Sale of Substantially All of the Debtors’ Assets,
                     (B) Approving Procedures for Determining Cure Amounts for Executory Contracts and
                     Unexpired Leases, (C) Approving the Form and Manner of Notices in Connection with
                     the Sale of Substantially All of the Debtors’ Assets and the Assumption and Assignment
                     of Executory Contracts and Unexpired Leases in Connection Therewith, (D) Scheduling a
                     Hearing on Approval of the Proposed Sale of the Debtors’ Assets, and (E) Granting
                     Related Relief; and (II) (A) Approving the Sale of Substantially All of the Debtors’
                     Assets Free and Clear of All Liens, Claims, Encumbrances, and Other Interests,
                     (B) Authorizing and Approving the Debtors’ Assumption and Assignment of Executory
                     Contracts and Unexpired Leases in Connection Therewith, and (C) Granting Related
                     Relief [D.I. 64; 12/6/18]

                     Related Documents:

                     A.     Order (A) Authorizing and Approving Bidding Procedures in Connection with the
                            Sale of Substantially All of the Debtors’ Assets, (B) Approving Procedures for
                            Determining Cure Amounts for Executory Contracts and Unexpired Leases,
                            (C) Approving the Form and Manner of Notices in Connection with the Sale of
                            Substantially All of the Debtors’ Assets and the Assumption and Assignment of
                            Executory Contracts and Unexpired Leases in Connection Therewith,


         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
         number, include: Fairway Energy, LP (4200); Fairway Energy Partners, LLC (7914); and Fairway Energy GP, LLC
         (7808). The location of the Debtors’ service address is Three Riverway, Suite 1550, Houston, Texas 77056.

01:24299343.1
                      Case 18-12684-LSS        Doc 288     Filed 03/26/19    Page 2 of 3



                      (D) Scheduling a Hearing on Approval of the Proposed Sale of the Debtors’
                      Assets, and (E) Granting Related Relief [D.I. 141; 1/9/19]

                B.    Notice of (I) Solicitation of Initial Bids; (II) Bidding Procedures; (III) Auction;
                      (IV) Sale Hearing and (V) Related Relief and Dates [D.I. 159; 1/14/19]

                C.    Notice of (I) Debtors’ Request for Authority to Assume and Assign Certain
                      Executory Contracts and Unexpired Leases, and (II) Debtors’ Proposed Cure
                      Amounts [D.I. 161; 1/16/19]

                D.    Notice of Filing of Forms of Purchase Agreements [D.I. 163; 1/16/19]

                E.    Notice of Filing of Stipulation Regarding Cure Amount for the Lease Agreement
                      with Stevenson Lessors [D.I. 208; 2/12/19]

                F.    Notice of Filing of Form Escrow Agreement [D.I. 211; 2/14/19]

                G.    Notice of Filing of Proposed Order (A) Approving the Sale of Substantially All of
                      the Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
                      Other Interests, (B) Authorizing and Approving the Debtors’ Assumption and
                      Assignment of Executory Contracts and Unexpired Leases in Connection
                      Therewith, and (C) Granting Related Relief [D.I. 215; 2/15/19]

                H.    Affidavit of Publication [D.I. 226; 2/20/19]

                I.    Notice of (I) Revised Bid Deadline and (II) Rescheduled Date for Auction and
                      Sale Hearing [D.I. 239; 2/27/19]

                J.    Notice of Revised Deadline for Debtors to Designate Baseline Bid(s) [D.I. 281;
                      3/18/19]

                Response Deadline:          February 12, 2019 at 4:00 p.m. (ET); Extended to February
                                            22, 2019 at 2:30 p.m. (ET) for Texas and U.S. Government
                                            Entities; Extended to March 27, 2019 for Riverstone Credit
                                            Partners, L.P.

                Supplemental Response Deadline:     March 26, 2019 at 4:00 p.m. (ET)

                Responses Received:

                K.    Objection of Harris County to Debtors’ Motion for Entry of Orders:
                      (I) (A) Authorizing and Approving Bidding Procedures in Connection with the
                      Sale of Substantially All of the Debtors’ Assets, (B) Approving Procedures for
                      Determining Cure Amounts for Executory Contracts and Unexpired Leases,
                      (C) Approving the Form and Manner of Notices in Connection with the Sale of
                      Substantially All of the Debtors’ Assets and the Assumption and Assignment of

01:24299343.1

                                                       2
                      Case 18-12684-LSS           Doc 288       Filed 03/26/19    Page 3 of 3



                          Executory Contracts and Unexpired Leases in Connection Therewith,
                          (D) Scheduling a Hearing on Approval of the Proposed Sale of the Debtors’
                          Assets, and (E) Granting Related Relief; and (II) (A) Approving the Sale of
                          Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims,
                          Encumbrances, and Other Interests, (B) Authorizing and Approving the Debtors’
                          Assumption and Assignment of Executory Contracts and Unexpired Leases in
                          Connection Therewith, and (C) Granting Related Relief [D.I. 263; 3/11/19]

                Status:          This matter is adjourned to April 10, 2019 at 2:00 p.m. (ET).


         Dated: Wilmington, Delaware           HAYNES AND BOONE, LLP
                March 26, 2019                 Patrick L. Hughes (admitted pro hac vice)
                                               Kelli Stephenson Norfleet (admitted pro hac vice)
                                               Martha Wyrick (admitted pro hac vice)
                                               Kelsey Zottnick (admitted pro hac vice)
                                               1221 McKinney Street, Suite 2100
                                               Houston, Texas 77010
                                               Telephone: (713) 547-2000
                                               Facsimile: (713) 547-2600

                                                        -and-

                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               /s/ Elizabeth S. Justison
                                               Edmon L. Morton (No. 3856)
                                               Kenneth J. Enos (No. 4544)
                                               Elizabeth S. Justison (No. 5911)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253

                                               ATTORNEYS FOR THE DEBTORS
                                               AND DEBTORS IN POSSESSION




01:24299343.1

                                                          3
